United States Court of Appeals
                    For the First Circuit


No. 99-2120

                        UNITED STATES,

                          Appellee,

                              v.

                        JOHN D. BROWN,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND




                         ERRATA SHEET

     The opinion of this Court issued on June 5, 2001, is
amended as follows:

     Page 6, 6th line from bottom of page: “excuses” should be
“excuse”.